DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 3/3/2021.
Claims 1-19 were directly and/or indirectly amended. No Claims were added and none were canceled.
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesin US Patent No. 9348920 filed June 22, 2015 and issued May 24, 2016 in view of Redlich et al. (Redlich hereinafter) US Patent Application Publication No. 20080154783 filed Dec. 21, 2006 and published June 26, 2008.

Regarding Claims1, 7, and 13, Kesin disclose a data processing method comprising: 
constructing a keyword library of an obtained comment corpus associated with a target object, the keyword library comprising a plurality of keywords (Fig. 1, Col. 4, lines 21-36, 
5extracting a plurality of partial comment corpora from the comment corpus, each partial comment corpus of the plurality of partial comment corpora comprising a plurality of comment words including at least one of the plurality of keywords in the keyword library (Col. 7, lines 12-25, wherein the name of author, title, and publication date corresponds to partial comment including a keyword in the library, like if you search by the title, date of name the user will extract the information sought as shown in Fig. 1, Kesin); 
combining the plurality of partial comment corpora to produce a candidate corpus (Col. 7, lines 26-44, wherein matching a name with particular title corresponds to combining as further shown in Fig. 2, wherein the search is “America” and the strings attached as “Latin America” “North America” and so on, Kesin); 
10performing without further user query (Col. 24, lines 54-66, wherein the conceptual search based on metadata or histogram data corresponds to without user query, Kesin), a topic clustering process on the candidate corpus of each keyword to obtain a subject term for the target object (col. 5, lines 54-67, wherein a concept is a label or category which corresponds to topic as further described in Col. 6, lines 61-67, col. 7, lines 1-11, Kesin); Kesin disclose all the limitations as stated in the rejection above. However, Kesin doesn’t explicitly disclose display the subject term concurrently with the obtained comment corpus being displayed. Although the term “concurrently” was not supported in the specification of the instant application and to expedite the prosecution of the application the office present a secondary art Redlich disclose display the subject term concurrently with the obtained comment corpus being displayed as shown in Para. 0085. The claimed invention as a whole would have been obvious before the 
in ainIn  In addition claim 7, recite;
A computer program product comprising a non-volatile computer readable 20storage medium and program instructions stored therein, the program instructions (Col. 1, lines 36-65, and Col. 6, lines 6-18, Kesin).
And Claim 13, recite;
An electronic device comprising:  15a communication module configured to obtain a comment corpus associated with a target object; and a processor (Fig. 5, Col. 8, lines 21-39, Kesin).
Regarding Claims 2, and 8, Kesin in view of Redlich disclose a method wherein extracting the plurality of partial comment corpora from the obtained comment corpus comprises:  
15scanning the comment corpus (Col. 8, lines 4958, wherein the method of analyzing data corresponds to scanning which further described in Col. 9, lines 8-25, Kesin); and 
extracting a first keyword of the plurality of keywords and one or more adjacent words 

Regarding Claims 3, and 9, Kesin in view of Redlich disclose a method w w w
  wherherein the predetermined threshold 
distance is greater than a character length of the first keyword (Col. 19, lines 12-18, wherein the number of words or characters gap corresponds to character length, and Col. 19, lines 20-39, wherein the calculation of distance to determine the higher corresponds to threshold, Kesin).  
Regarding Claims 4, 10, and 17, Kesin in view of Redlich disclose a method wherein constructing the keyword library of the obtained comment corpus associated with the target object comprises:  3100223.0193.OOUS Client Ref.: 15740 
obtaining a plurality of candidate keywords in the obtained comment corpus associated with the target object (Col. 6, lines 28-34, wherein the term “America” corresponds to candidate keyword, as shown in Fig. 2, Kesin); and 
performing an unrelated word filtering on the obtained candidate keywords to produce the keyword library of the obtained comment corpus, (Col. 6, lines 35-46, and Col. 7, lines 58-67 and Fig. 3, Kesin) wherein the unrelated words is from a pool if indefinite word types including pronouns and conjunctions (Para. 0075, Redlich).
Regarding Claims 5, 11, and 18, Kesin in view of Redlich disclose a method further comprising: 
supplementing the keyword library with a plurality of keywords associated with the target object (Col. 7, lines 34-44, wherein presenting individual matching keyword corresponds to supplementing, Kesin).

performing a word segmentation on the obtained comment corpus associated with the target object (Col. 20, lines 49-57, Kesin); 
calculating an Inverse Document Frequency (IDF) value of each word after the word 15segmentation by using a Term Frequency-Inverse Document Frequency (TF-IDF) algorithm; and selecting words with IDF value greater than a threshold as the candidate keywords (Col. 21, lines 1-32, Kesin).  
Regarding Claim 14, Kesin in view of Redlich disclose an electronic device further comprising: 
an input device configured to obtain a plurality of keywords associated with the target object to supplement the keyword library; and a display configured to output the subject term of the target object (Col. 6, lines 11-27, Kesin).  
Regarding Claim 15, Kesin in view of Redlich disclose an electronic device wherein the processor is further configured to: 
scan the comment corpus (Col. 8, lines 4958, wherein the method of analyzing data corresponds to scanning which further described in Col. 9, lines 8-25, Kesin); 
extract the first keyword and one or more adjacent words in a currently scanned 10comment corpus in the keyword library (Col. 7, lines 12-25, wherein the name of author, title, and publication date corresponds to partial comment including a keyword in the library, like if you search by the title, date of name the user will extract the information sought as shown in Fig. 1, Kesin); and 

Regarding Claim 16, Kesin in view of Redlich disclose an 15electronic device wherein the processor is further configured to: 
extract the partial comment corpora including the first keyword from the currently scanned comment corpus by using a window having a predetermined length, wherein the length of the window is greater than a character length of the first keyword (Col. 19, lines 12-18, wherein the number of words or characters gap corresponds to character length, and Col. 19, lines 20-39, wherein the calculation of distance to determine the higher corresponds to threshold, Kesin).
Response to Arguments
Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
	Other art considered not applied Redlich et al. 20080168135, Redlich et al. 20100010968
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 30, 2021